DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation in part of U.S. Application No. 16/139,745 filed on September 24, 2018 which claims priority to U.S. Provisional Application No. 62/562,952 filed on September 25, 2017. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/139,745, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There is no disclosure in the prior filed application for CCR2 antagonists represented by formula (III).  As such, claims 7-12 and all claims wherein the CCR2 antagonist is a compound of formula (III) are given the effective filing date of March 19, 2019 which is the actual filing date of the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21 has been entered.

Response to Amendment
By Applicant’s amendment filed on October 21, 2022, claims 1 and 20-25 have been amended and claim 14 has been canceled. Claims 10, 11 and 16-19 are currently withdrawn.  Claims 2-7, 15 and 26-41 were previously canceled.  Claims 1, 8, 9, 12-13, 20-25, 42 and 43 are currently presented for examination and are being examined as they read on the elected species of compound 6 as a species of a CCR2 chemokine receptor antagonist.

Response to Arguments
Applicant’s arguments filed October 21, 2022 with respect to the rejection under 35 USC 103 have been fully considered but are found not persuasive.
Applicant argues that there is no reasonable expectation of success in treating colon cancer with the combination of compounds based on the prior art cited.  Applicant argues that there are no examples of treating colon cancer in Brake.  Thus Applicant argues that Brake does not provide an enabling disclosure for the treatment of colon cancer.  Applicant further provides a research article by Scala which concludes that nivolumab-mediated PD-1 blockage in colon cancer cells resulted in enhanced colon cancer growth and could protect tumor cells from conventional therapies. 
These arguments are found not persuasive because prior art is presumed to be operable/enabling when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP  §  716.07.  Furthermore, efficacy is not a requirement for prior art enablement.  “Even if a reference discloses an inoperative device, it is prior art for all that it teaches.”  Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, “a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103.” Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).  See also MPEP  §  2121.01.
In the instant case, the claims of the instant application are drawn to the treatment of colon cancer comprising the inhibition of the combination of CCR2 and PD-1/PD-L1.  Brake et al. specifically teaches methods for the treatment of cancers by administering anti-PD-1 antagonists in combination with anti-CCR2 antibodies which like applicant’s invention inhibits both CCR2 and PD-1/PD-L1 for the treatment of cancer (abstract).  Brake et al. teaches in a specific embodiment, the cancer treated is gastrointestinal cancer wherein the gastrointestinal cancer includes cancer of the esophagus, stomach, biliary system, pancreas, small intestine, large intestine, rectum and anus [0046].  Thus Brake et al. teaches inhibition of the same combination of CCR2 and PD-1/PD-L1 for the treatment of cancer including colon cancer. The teachings of Brake et al. do not give any reason to doubt that the combination would not be effective for the treatment of colon cancer.
Furthermore, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
It has been well established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to a person of ordinary skill in the art. In re Boe, 355 F.2d 961,148 USPQ 507, 510 (CCPA 1966); In re Lambedi, 545 F.2d 747, 750, 192 USPQ 279,280 (CCPA 1976): In re FracalossL 681 F.2d 792,794, 215 USPQ 569, 570 (CCPA 1982)4 In re Kaslow, 707 F.2d 1366, 13:4,217 USPQ 1089, 1095 (Fed. Cir. 1983). 
In the instant case, although the examples of Brake demonstrate the treatment of lung cancer, Brake also teaches that other cancers can be treated including colorectal cancer [0046].  Therefore, a person of ordinary skilled in the art would have a reasonable expectation of similar success that the combination of Brake would also be useful in the treatment of colorectal cancer.
Moreover, Applicant’s evidence provided on 09/22/2022 does not provide sufficient evidence to doubt Brake’s teachings with respect to the treatment of colon cancer by inhibiting CCR2 and PD-1/PD-L1.  The claims of the instant application and the teachings of Brake are concerned with the combination of PD-1 inhibition and CCR2 inhibition for the treatment of cancer. Thus the teachings of Brake require the combination of both inhibition of CCR2 and PD-1 for the treatment of cancer.  Exhibit A (09/22/2022 response Scala reference) is not pertinent to the combination of CCR2 antagonists and PD-1 inhibition as evidenced by the second reference provided by Applicant which demonstrates that it is the combination and not the individual components that are useful in the treatment of colon cancer. The second reference (Exhibit B 09/22/2022 response) provided by Applicant demonstrates that while inhibition of PD-1 in colon cancer cells does not significantly reduce survival, the combination of PD-1 inhibition and inhibition of CCR4 reduces colon tumor growth (see figure 1 on page 5). Thus it is clear that it is the combination and not each compound individually that has an anti-proliferative effect on colon cancer cells. 
Furthermore, Brake teaches that the treatment of cancer by inhibition of PD-1 is due to stimulation of immune activity and inhibition of CCR2 reduces the infiltration of immune-inhibitory macrophages which enhances the immune stimulation of the PD-1 antagonist [0025]. Thus based on the teachings of Brake, a person of ordinary skill in the art would reasonably expect that the combination of the PD-1 antagonist and the CCR2 antagonist would provide an improved treatment of cancer including colon cancer since Brake specifically teaches the treatment of gastrointestinal cancer of the large intestine [0046]. 
Applicant's arguments with respect to the double patenting rejections are found not persuasive. 
With respect to the double patenting rejection over patent no. 11,304,952 the cited claims of '952 claim the treatment of colorectal cancer comprising the combination of a CCR2 antagonist and a PD-1 inhibitor. As detailed in the rejection of record, even though '952 does not claim the same CCR2 antagonists as claimed in the instant claims, in view of Chen, substituting one known compound for another known compound having the same function is prima facie obvious. 
With respect  to the double patenting rejection over U.S. Patent No. 10,583,131, Applicant argues that the claims of ‘131 are directed toward the treatment of pancreatic cancer whereas the claims of the instant application are directed toward the treatment of colorectal cancer.
This argument is found not persuasive since the rejection is over claims 1-4 and 6-21 of U.S. Patent No. 10,583,131, which are not directed to the treatment of pancreatic cancer, but are directed to controlling an adenocarcinoma in a patient.  An adenocarcinoma is a type of cancer that occurs in various organs including the pancreas, lung, colon, etc.  Therefore, since ‘131 broadly claims treating any type of adenocarcinoma, it would have been obvious to a person of ordinary skill in the art to treat various types of adenocarcinomas including colorectal cancer.  Thus, said rejection is hereby maintained and reproduced below.  
With respect to the double patenting rejection over copending U.S. Application No. 17/128,500 in view of Brake et al., Applicant request this rejection be held in abeyance until either application is allowed.
The previous double patenting rejection over copending '500 is hereby maintained since Applicant has not put forth any arguments for traversal and has not filed an appropriate terminal disclaimer. A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.  As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. 
Thus for reasons of record, and for the reasons detailed above, the previous rejections are hereby maintained and reproduced below.
This action is FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, 9, 12-13, 20-25, 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,304,952 B2 (Application No. 16/139,745 U.S. Publication No. 2019/0134049 A1) in view of Chen et al. U.S. Patent No. 8,519,135 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘952 are substantially overlapping in scope and mutually obvious.
Claims 1, 8, 9, 12-13, 20-25, 42 and 43 of the instant application claim a method for treating colorectal cancer comprising administering a therapeutically effective amount of a CCR2 chemokine receptor antagonist according to formula (III) in combination with a PD-1 inhibitor and/or PD-L1 inhibitor.
Claims 1-16 of copending ‘952 claim a method for treating colorectal cancer comprising administering a therapeutically effective amount of a CCR2 chemokine receptor antagonist according to formula (Ia4) in combination with a PD-1 inhibitor and/or PD-L1 inhibitor.
The cited claims of ‘952 do not claim administration of a CCR2 chemokine receptor antagonist according to formula (III).
Chen et al. teaches compounds that act as potent antagonists of the CCR2 receptor (abstract).  The compounds are compounds represented by formula (I) which are the same compounds as claimed in claim 1 of the instant application (column 7 lines 44-58, column 12 line 45-column 14 line 14).  Claims 1-4 of Chen et al. specifically claim a compound having the following formula
    PNG
    media_image1.png
    173
    177
    media_image1.png
    Greyscale
.
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of ‘952 which claim a method for treating cancer comprising administering a therapeutically effective amount of a CCR2 chemokine receptor antagonist according to formula (Ia4) in combination with a PD-1 inhibitor and/or PD-L1 inhibitor, with the teachings of Chen et al. which teaches compounds that act as potent antagonists of the CCR2 receptor which are compounds represented by formula (I) which are the same compounds as claimed in claim 1 of the instant application.  Thus an ordinary skilled artisan would have been motivated to combine the compounds of Chen et al. with a PD-1 inhibitor and/or PD-L1 inhibitor based on the teachings of ‘952 which teaches combining a CCR2 receptor antagonist with a PD-1 inhibitor and/or PD-L1 inhibitor, and thus arrive at the invention of the instant claims.
Thus the cited claims of the instant application are rendered obvious over the cited claims of ‘952. 

Claims 1, 8, 9, 12-13, 20-25, 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-21 of U.S. Patent No. 10,583,131. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘131 are substantially overlapping in scope and mutually obvious.
Claims 1, 8, 9, 12-13, 20-25, 42 and 43 of the instant application claim a method for treating colorectal cancer comprising administering a therapeutically effective amount of a CCR2 chemokine receptor antagonist according to formula (III) in combination with a PD-1 inhibitor and/or PD-L1 inhibitor.
Claims 1-4 and 6-21 of ‘131 claim a method for controlling any adenocarcinoma comprising administering a compound of formula I which are the same compounds of formula (III) as claimed in the instant claims, and further comprising administering an additional therapeutic compound such as a PD-1 inhibitor or a PD-L1 inhibitor such as pembrolizumab.
Thus the cited claims of the instant application and the cited claims of ‘888 are mutually obvious and not patentably distinct since colorectal cancer as claimed in the instant application may be an adenocarcinoma as claimed in ‘131.

Claims 1, 8, 9, 12-13, 20-25, 42 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-14 of copending Application No. 17/128,500 in view of Brake et al. WO 2017/165125 A1. 
Claims 1, 8, 9, 12-13, 20-25, 42 and 43 of the instant application claim a method for treating colorectal cancer comprising administering a therapeutically effective amount of a CCR2 chemokine receptor antagonist according to formula (III) in combination with a PD-1 inhibitor and/or PD-L1 inhibitor.
Claims 1 and 7-14 of copending ‘500 claim a method of treating a solid tumor such as colorectal cancer comprising administering an effective amount of a chemokine receptor 2 (CCR2) antagonist such as a compound of formula (III) which are the same compounds of formula (III) as claimed in the instant claims.
Copending ‘500 does not claim combining the compounds with a PD-1 inhibitor and/or PD-L1 inhibitor.
Brake et al. teaches methods for the treatment of cancers by administering anti-PD-1 antagonists in combination with anti-CCR2 antibodies (abstract).  Brake et al. teaches that the concurrent administration of a PD-1 antagonist and an anti-CCR2 antibody results in significantly higher anti-tumor efficacy compared to either agent alone [0002].  Brake et al. further teaches that the combination can provide superior clinical benefit with a better safety profile [0025].  Brake et al. teaches that plozalizumab is a potent specific antagonist of CCR2 [0004].  Brake et al. specifically teaches a method for treating cancer comprising administration of a combination of a PD-1 antagonist and an anti-CCR2 antibody which is plozalizumab [0005]-[0010].  Brake et al. further teaches that the PD-1 antagonist inhibits binding of PD-L1 and/or PD-L2 to PD-1 and in some embodiments the PD-1 antagonist is a monoclonal antibody selected from the group consisting of nivolumab and pembrolizumab ([0009] and [0064]-[0066]).  Brake et al. further teaches that the cancer is a solid tumor [0011].  Brake et al. teaches treatable cancers include breast cancer, skin cancer, bone cancer, prostate cancer, lung cancer, and colon cancer [0042]-[0046].  
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the CCR2 antagonists of copending ‘500 with a PD-1 inhibitor such as pembrolizumab since Brake et al. specifically teaches that the combination of a PD-1 antagonist and a CCR-2 antagonist results in significantly higher anti-tumor efficacy compared to each agent alone leading to superior clinical benefit with a better safety profile.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 9, 12-13, 20-25, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Brake et al. WO 2017/165125 A1 in view of Bekker et al. U.S. Publication No. 2017/0354657 A1. 
Claims 1, 8, 9, 12-13, 20-25, 42 and 43 of the instant application as they read on the elected species claim a method for treating colorectal cancer comprising administering a therapeutically effective amount of the CCR2 chemokine receptor antagonist 
    PNG
    media_image2.png
    195
    195
    media_image2.png
    Greyscale
in combination with the PD-1 inhibitor pembrolizumab.
Brake et al. teaches methods for the treatment of cancers by administering anti-PD-1 antagonists in combination with anti-CCR2 antibodies (abstract).  Brake et al. teaches that the concurrent administration of a PD-1 antagonist and an anti-CCR2 antibody results in significantly higher anti-tumor efficacy compared to either agent alone [0002].  Brake et al. further teaches that the combination can provide superior clinical benefit with a better safety profile [0025].  
Brake et al. teaches that plozalizumab is a potent specific antagonist of CCR2 [0004].  Brake et al. specifically teaches a method for treating cancer comprising administration of a combination of a PD-1 antagonist and an anti-CCR2 antibody which is plozalizumab [0005]-[0010].  Brake et al. further teaches that the PD-1 antagonist inhibits binding of PD-L1 and/or PD-L2 to PD-1 and in some embodiments the PD-1 antagonist is a monoclonal antibody selected from the group consisting of nivolumab and pembrolizumab ([0009] and [0064]-[0066]).  Brake et al. teaches that anti-CCR2 antibody inhibits one or more functions characteristic of a mammalian CCR2, such as binding activity (e.g. ligand, inhibitor, and/or promoter binding), a signaling activity, and/or stimulation of a cellular response [0071].
Brake et al. further teaches that the cancer is a solid tumor [0011].  Brake et al. teaches in a specific embodiment, the cancer treated is gastrointestinal cancer wherein the gastrointestinal cancer includes cancer of the esophagus, stomach, biliary system, pancreas, small intestine, large intestine, rectum and anus [0046].  
Thus Brake et al. teaches the treatment of gastrointestinal cancer including pancreatic, large intestine/rectum (colorectal) cancer comprising the administration of inhibitors of a PD-1 and CCR2.
Brake et al. does not teach the administration of the CCR2 chemokine receptor antagonist 
    PNG
    media_image2.png
    195
    195
    media_image2.png
    Greyscale
.
Bekker et al. discloses compounds of Formula I for the treatment of pancreatic cancer [0015].  The compounds of Formula I modulate CCR2 chemokine ligand activity [0013].  
Bekker et al. teaches that the compounds modulate CCR2 activity and chemokine receptors are integral membrane proteins which interact with an extracellular ligand, such as a chemokine, and mediate a cellular response to the ligand e.g., chemotaxis, increased intracellular calcium ion concentration, etc. [0047]. Therefore, modulation of a chemokine receptor function, e.g., interference with a chemokine receptor ligand interaction, will modulate a chemokine receptor mediated response, and treat or prevent a chemokine receptor mediated condition or disease [0047]. Modulation of a chemokine receptor function includes both inducement and inhibition of the function [0047]. Bekker et al. teaches that the compounds provided therein interfere with the interaction between a chemokine receptor and one or more cognate ligands, in particular, it is believed that the compounds interfere with the interaction between CCR2 and a CCR2 ligand such as MCP-1 [0048]. 
Bekker et al. specifically teach compound Ib as a compound of Formula I which is the same as Applicant’s elected species of a CCR2 chemokine receptor antagonist [0015].  Bekker et al. teaches that the compound can be combined with an additional therapeutic compound such as a PD-1 inhibitor or a PD-L1 inhibitor such as pembrolizumab [0015].  Bekker et al. specifically teaches a method of treating pancreatic cancer in a patient comprising administering an effective amount of a compound of Formula Ib: 
    PNG
    media_image1.png
    173
    177
    media_image1.png
    Greyscale
 and further administering one or more additional therapeutic compound such as a PD-1 inhibitor or a PD-L1 inhibitor including pembrolizumab [0072].  Bekker et al. further teaches administration of compound Ib intravenously at 0.5 mg/kg and orally at 2 mg/kg [0097] [0110]-[0112].  
Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to combine the teachings of Brake et al. which teaches a method for the treatment of gastrointestinal cancers including pancreatic cancer and colorectal cancer by administering anti-PD-1 antagonists in combination with anti-CCR2 antibodies with the teachings of Bekker et al. which specifically teaches a method of treating pancreatic cancer in a patient comprising administering an effective amount of a compound of Formula Ib: 
    PNG
    media_image1.png
    173
    177
    media_image1.png
    Greyscale
 which is a CCR2 chemokine receptor antagonist and further administering one or more additional therapeutic compound such as a PD-1 inhibitor or a PD-L1 inhibitor such as pembrolizumab.  Since both Brake et al. and Bekker et al. teach combining inhibitors of CCR2 and PD-1 for the treatment of gastrointestinal cancers including pancreatic cancer and/or colorectal cancer, a person of ordinary skill in the art would have been motivated to combine the compounds of Bekker et al. to the formulation of Brake et al. with a reasonable expectation of improved success in treating gastrointestinal cancers including colorectal cancer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Moreover, it would have been obvious to substitute one CCR2 inhibitor for another with a reasonable expectation of predictable results since Brake et al. teaches that the function of the anti-CCR-2 antibody is to inhibit CCR2 by inhibiting one or more functions characteristic of a mammalian CCR2, such as binding activity (e.g. ligand, inhibitor, and/or promoter binding), a signaling activity, and/or stimulation of a cellular response and Bekker et al. teaches that the compounds provided therein interfere with the interaction between a chemokine receptor and one or more cognate ligands, in particular, it is believed that the compounds interfere with the interaction between CCR2 and a CCR2 ligand such as MCP-1.  Thus one would reasonably predict the interchangeability of the anti-CCR2 antibody for the compounds of Bekker et al. since they would be expected of having similar properties leading to the inhibition of CCR2. 
Claims 20-25 of the instant application are rendered obvious since it is obvious to vary and/or optimize a patient’s treatment regimen such that optimal results are produced.  Claim 25 is rendered obvious since Bekker et al. teaches that the CCR2 antagonist is preferably administered orally [0076] and Brake et al. teaches that pembrolizumab is administered intravenously [00113].
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1, 8, 9, 12-13, 20-25, 42 and 43 are rejected.  Claims 10, 11 and 16-19 are withdrawn.  Claims 2-7, 14, 15 and 26-41 are currently canceled.  No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM